Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.



	Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: obtaining unit that obtains; a setting unit that sets, and an image processing unit that performs processing in claim 16 and dependent claims therefrom.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents “Printer 105” FIG. 1, “CPU 111” FIG. 1, or “EXTERNAL SERVER 102” FIG. 1 and combinations thereof as specified in the dependent claims.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2018/0234559 A1).  “Abe”.  The rejection is a 35 U.S.C. 103 rejection because Abe teaches the Applicants claimed limitations in more than one embodiment.

1. An information processing method ("IMAGE PROCESSING SYSTEM, INFORMATION PROCESSING APPARATUS, AND METHOD OF CONTROLLING THE SAME" [TITLE]) comprising: obtaining image data representing an image laid out on a page ("(i) to acquire a plurality of images, (ii) to lay out images out of the acquired plurality of images, respectively, in slots of templates out of a plurality of stored templates so as to generate a plurality of layout images" [ABSTRACT] e.g. images are laid out on a page “1201” in FIG. 12A.); setting, in the image, a target region on which to perform predetermined processing (the target regions “K-B-G8-1-S"; “K-B-G8-2-S", or “K-B-G8-3D”-“K-B-G8-7-D” for low and high resolution pixel counts as explained in [0115] and [0289] below.) to change a pixel count, based on layout information pertaining to a layout of the image on the page ("a still image having a high resolution is laid out in a slot of a larger size out of the slots of a template, thereby automatically attaining a realistic image layout having both the advantage of a still image and the motion of a moving image." [0243]; where “Resolution conversion can be performed in accordance with the shape or size of a slot. For example, a still image to be laid out in a large slot is converted into 1,200 dpi, a still image to be laid out in a medium slot is converted into 600 dpi, and a still image to be laid out in a small slot is converted into 300 dpi. A still image whose resolution is converted in conformity with each slot is thus generated” [0289].  The changing of the pixel count corresponds to the 300 though 1,200 dpi (dot per inch) resolution for small and large target regions respectively.). and performing the predetermined processing on the target region in the image based on the setting set in the setting of a target region (“still images having a high resolution are laid out in the relatively large  slots 1203 and 1204 suitable for normal still images in the series of regions associated in the layout template. In addition, still images extracted from one moving image are laid out in the series of slots for frame images, that is, the series of slots 1205 to 1209.” [0251].  Smaller slots have images laid out with lower dpi resolution (lower pixel count).  Larger slots have images laid out with higher dpi resolution (higher pixel counts).
Rationale is provided by Abe “It is therefore possible to provide a photo album creator application that automatically attains a realistic image layout having both the advantage of a still image and the motion of a moving image without any cumbersome operation of the user. When a plurality of frame images extracted from one moving image are continuously laid out in this way, a layout image that expresses a motion can be generated.” [0251]; and appropriate increasing or decreasing of the pixel count allows that “adequate print quality can be maintained while decreasing the data communication amount. The print quality of a photo album can thus be kept high, and excellent user operability can be attained.” [0289].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

2. The information processing method according to claim 1, wherein the performing of the predetermined processing does not perform the predetermined processing on an image region in the image other than the target region (the background image "background" on page “15” or “16” is not a target area and the predetermined processing of resolution conversion/changing pixel count is not performed.) .
In Abe, appropriate increasing or decreasing of the pixel count allows “adequate print quality can be maintained while decreasing the data communication amount. The print quality of a photo album can thus be kept high, and excellent user operability can be attained.” [0289].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

5. The information processing method according to claim 1, wherein the setting of a target region further includes analyzing a property of the image ("slot 1205 since the image attribute is D, an image suitable for layout in this slot is a still image extracted from a moving image" [0118] or “S represents an attribute indicating that the slot is a slot for a general still image. The general still image means not a still image extracted from a moving image but a photo or the like shot by a digital still camera or the like and stored.” [0118]) , and sets the target region based on a result of the analyzing (Determination of a still image includes a target region “1203” or “1204” in FIG. 12A.  Determination of still images extracted from moving images includes target regions “1205” … or “1209” as shown in FIG. 12A.  The image is analyzed for whether the image is a still image or still frames from a moving image.)
In Abe, “It is therefore possible to provide a photo album creator application that automatically attains a realistic image layout having both the advantage of a still image and the motion of a moving image without any cumbersome operation of the user. When a plurality of frame images extracted from one moving image are continuously laid out in this way, a layout image that expresses a motion can be generated.” [0251]; and appropriate increasing or decreasing of the pixel count allows that “adequate print quality can be maintained while decreasing the data communication amount. The print quality of a photo album can thus be kept high, and excellent user operability can be attained.” [0289].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

9. The information processing method according to claim 1, wherein in a case where the image overlaps with a different image on the page, the setting of a target region includes identifying, in the image, an image region that overlaps with the different image based on the layout information and setting the target region based on the image region thus identified (FIG. 19C shows overlapping region of “1935” overlapping region “1934” [0170].  As described above the images can have different layout information such as still images or a still image(s) from motion images having different resolutions/pixel counts.).
In Abe, “It is therefore possible to provide a photo album creator application that automatically attains a realistic image layout having both the advantage of a still image and the motion of a moving image without any cumbersome operation of the user. When a plurality of frame images extracted from one moving image are continuously laid out in this way, a layout image that expresses a motion can be generated.” [0251]; and appropriate increasing or decreasing of the pixel count allows that “adequate print quality can be maintained while decreasing the data communication amount. The print quality of a photo album can thus be kept high, and excellent user operability can be attained.” [0289].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

14. The information processing method according to claim 1, wherein the performing of the predetermined processing performs the predetermined processing on the target region in the image based on the setting set in the setting step (The setting of the regions in FIG. 12A are printed with relatively high pixel count in regions "1203" and “1204” and relatively low pixel count in “1205” through “1209”.  “Resolution conversion can be performed in accordance with the shape or size of a slot. For example, a still image to be laid out in a large slot is converted into 1,200 dpi, a still image to be laid out in a medium slot is converted into 600 dpi, and a still image to be laid out in a small slot is converted into 300 dpi.”.  [0289].  The higher resolution images are laid out in the larger slots “1203” and “1204”.  The lower resolution images are laid out in the smaller size slots “1205” through “1209”.) .
In Abe "a still image having a high resolution is laid out in a slot of a larger size out of the slots of a template, thereby automatically attaining a realistic image layout having both the advantage of a still image and the motion of a moving image." [0243]”; and “adequate print quality can be maintained while decreasing the data communication amount. The print quality of a photo album can thus be kept high, and excellent user operability can be attained.” [0289].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

15. The information processing method according to claim 1, further comprising laying out the image on a page in an album, wherein the layout information pertains to a layout of the image on the page in the album (“FIGS. 10A, 10B, and 10C are views showing examples of the arrangements of photo albums” [0019]);
In Abe “Resolution conversion can be performed in accordance with the shape or size of a slot. For example, a still image to be laid out in a large slot is converted into 1,200 dpi, a still image to be laid out in a medium slot is converted into 600 dpi, and a still image to be laid out in a small slot is converted into 300 dpi. A still image whose resolution is converted in conformity with each slot is thus generated. As a result, adequate print quality can be maintained while decreasing the data communication amount. The print quality of a photo album can thus be kept high, and excellent user operability can be attained.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

16. The information processing system of claim 16 has been analyzed in view of the information processing system in “FIG. 1 is a block diagram showing an example of the arrangement of a system including an information processing apparatus [0010] of Abe having a Server “2”, “5”, or “7”, PC “1”, and a Printer, and further in view of claim 1.  Claim 16 is rejected in a similar manner to claim 1.
Per Abe: “It is therefore possible to provide a photo album creator application that automatically attains a realistic image layout having both the advantage of a still image and the motion of a moving image without any cumbersome operation of the user. When a plurality of frame images extracted from one moving image are continuously laid out in this way, a layout image that expresses a motion can be generated.” [0251]; and appropriate increasing or decreasing of the pixel count allows that “adequate print quality can be maintained while decreasing the data communication amount. The print quality of a photo album can thus be kept high, and excellent user operability can be attained.” [0289].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

17. The information processing system according to claim 16, comprising at least one of a printing apparatus that prints an image represented by image data ("Printer 14" [FIG. 1]) , an information processing apparatus ("PC 1" [FIG. 1]) , and an external server ("Server 2", “Server 5” or “Server 7” FIG. 1)  communicatively connected to the information processing apparatus and the printing apparatus (through the “Internet” and “Network”(s) “4” and “8” [FIG. 1]), wherein at least one of the printing apparatus, the information processing apparatus, and the external server functions as the obtaining unit, the setting unit, and the image processing unit (The "PC 1" in FIG. 3 obtains information, sets information and processes image information in FIG. 4 and processes in FIGs 5-9.) .
Per Abe: “It is therefore possible to provide a photo album creator application that automatically attains a realistic image layout having both the advantage of a still image and the motion of a moving image without any cumbersome operation of the user. When a plurality of frame images extracted from one moving image are continuously laid out in this way, a layout image that expresses a motion can be generated.” [0251]; and appropriate increasing or decreasing of the pixel count allows that “adequate print quality can be maintained while decreasing the data communication amount. The print quality of a photo album can thus be kept high, and excellent user operability can be attained.” [0289].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

18. The information processing system according to claim 17, wherein the information processing apparatus functions as the obtaining unit and the setting unit (The "PC 1" in FIG. 3 obtains information and sets information in FIGs 4-9) .
and the printing apparatus functions as the image processing unit (The "Printer 14" [FIG. 1] processes and renders the image.).  
Per Abe: “It is therefore possible to provide a photo album creator application that automatically attains a realistic image layout having both the advantage of a still image and the motion of a moving image without any cumbersome operation of the user. When a plurality of frame images extracted from one moving image are continuously laid out in this way, a layout image that expresses a motion can be generated.” [0251]; and appropriate increasing or decreasing of the pixel count allows that “adequate print quality can be maintained while decreasing the data communication amount. The print quality of a photo album can thus be kept high, and excellent user operability can be attained.” [0289].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

19. The information processing system according to claim 17, wherein the information processing apparatus functions as the obtaining unit and the setting unit (The "PC 1" in FIG. 3 obtains information and sets information in FIGs 4-9) .
, and the external server functions as the image processing unit (A "Server 2", “Server 5” or “Server 7” FIG. 1.  Where the “server receives them and generates edited images” [0002] ) .
Per Abe: “It is therefore possible to provide a photo album creator application that automatically attains a realistic image layout having both the advantage of a still image and the motion of a moving image without any cumbersome operation of the user. When a plurality of frame images extracted from one moving image are continuously laid out in this way, a layout image that expresses a motion can be generated.” [0251]; and appropriate increasing or decreasing of the pixel count allows that “adequate print quality can be maintained while decreasing the data communication amount. The print quality of a photo album can thus be kept high, and excellent user operability can be attained.” [0289].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

20. The non-transitory computer readable storage medium storing a program for causing a computer included in an information processing system to perform an information processing method has been analyzed in view of the method in claim 1 and further in view of the “Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiment(s) “ [0301] of Abe.  Claim 20 is rejected in a similar manner to claim 1.
Per Abe: “It is therefore possible to provide a photo album creator application that automatically attains a realistic image layout having both the advantage of a still image and the motion of a moving image without any cumbersome operation of the user. When a plurality of frame images extracted from one moving image are continuously laid out in this way, a layout image that expresses a motion can be generated.” [0251]; and appropriate increasing or decreasing of the pixel count allows that “adequate print quality can be maintained while decreasing the data communication amount. The print quality of a photo album can thus be kept high, and excellent user operability can be attained.” [0289].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claims 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2018/0234559 A1).  “Abe” and further in view of McMahan (US 2021/0112175 A1) “McMahan”.

3. Abe teaches: The information processing method according to claim 1,
 Abe does not explicitly teach: wherein as the predetermined processing, the performing of the predetermined processing performs upsampling on the target region in the image to increase the pixel count of the image 
However McMahan teaches: wherein as the predetermined processing, the performing of the predetermined processing performs upsampling on the target region in the image to increase the pixel count of the image ("An image up-sampling or down-sampling operation may be performed to convert the image frames supplied by the imager to a target resolution for further decoding." [0079]) .
The target regions in Abe can be modified by McMahan to upsample the image in the relatively large slots of Abe.
The motivation is to upsample the image to achieve “adequate print quality can be maintained while decreasing the data communication amount. The print quality of a photo album can thus be kept high, and excellent user operability can be attained.” [0289] of Abe.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
 
4. Abe teaches: The information processing method according to claim 1
Abe does not explicitly teach: wherein as the predetermined processing, the performing of the predetermined processing performs downsampling on the target region in the image to decrease the pixel count of the image.
However, McMahan teaches: wherein as the predetermined processing, the performing of the predetermined processing performs downsampling on the target region in the image to decrease the pixel count of the image  ("An image up-sampling or down-sampling operation may be performed to convert the image frames supplied by the imager to a target resolution for further decoding." [0079]) .
The target regions in Abe can be modified by McMahan to downsample the image in the relatively large slots of Abe.
The motivation is to downsample the image to achieve “adequate print quality can be maintained while decreasing the data communication amount. The print quality of a photo album can thus be kept high, and excellent user operability can be attained.” [0289] of Abe.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

10. Abe teaches:  The information processing method according to claim 9, wherein the setting of a target region includes including the thus-identified image region in the target region (FIG. 19C shows overlapping region of “1935” overlapping region “1934” [0170].  As described above the images can have different layout information such as still images or a still image(s) from motion images having different resolutions/pixel counts.).
Abe does not explicitly teach: and performing upsampling as the predetermined processing to increase a pixel count of the target region.
However McMahan teaches:   performing upsampling as the predetermined processing to increase a pixel count of the target region ("An image up-sampling or down-sampling operation may be performed to convert the image frames supplied by the imager to a target resolution for further decoding." [0079]).
The region of “1935” or alternatively “1934” can be modified by McMahan to up-sample the region to achieve higher resolution and image quality.
At the time of the invention, there had been a recognized need to provide acceptable image quality.
There were a finite number of identified and predictable potential solution to the recognized need or problem for achieving acceptable image quality; up-sampling using e.g. interpolation, down-sampling using e.g. decimation, or leaving the image the same.
A person having ordinary skill in the art could have pursued the known potential solution of up-sampling and expected a reasonable expectation of success to achieve “adequate print quality can be maintained while decreasing the data communication amount. The print quality of a photo album can thus be kept high, and excellent user operability can be attained.” [0289] of Abe.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2018/0234559 A1)  “Abe” in view of Hosono (US 2002/0051022 A1) “Hosono”.
13. Abe teaches: The information processing method according to claim 1
Abe does not explicitly teach: wherein the setting of a target region includes identifying, in the image, an image region which is going to be printed on a print medium on which high-resolution printing is not possible at a time of printing, and setting the target region based on the image region thus identified.
However, Hosono teaches:  wherein the setting of a target region includes identifying, in the image, an image region which is going to be printed on a print medium on which high-resolution printing is not possible at a time of printing, and setting the target region based on the image region thus identified ("the thickness of a recording sheet on which an image is recorded is various so that plain paper is about 0.1 mm in thickness, a postal card is about 0.26 mm in thickness and board paper is about 1.2 mm in thickness. Therefore, an adjustment mechanism for changing a distance (platen gap) between a platen for guiding the recording sheet and the recording head is provided. This adjustment mechanism is generally constituted so as to move the recording head up and down, and it sets a gap from a nozzle orifice of the recording head to a surface of the recording sheet in the predetermined range." [0004].  Furthermore, “Recently, greater improvement of image quality is requested for the recording apparatus. In order to correspond to this request, it is necessary to reduce further the diameter of a recording dot, that is, to reduce the amount of the ink droplet. However, in case of employing a minute ink droplet (referred to as a super-minute ink droplet for convenience of description), of which the amount of ink is about 2pL (picoliter) that is extremely small, viscous resistance of air makes a great influence. Therefore, it is difficult for the super-minute ink droplet to obtain the required jet speed, and in case that the distance from the nozzle orifice to the recording sheet is large, it is difficult to cause the ink droplet to reach the recording sheet. Particularly, in case that the platen gap is set large by the above platen gap adjustment mechanism, it is more difficult to cause the Ink droplet to reach the recording sheet” [0006].) 
The ability to print high resolution on a medium of Abe can be modified by Hosono to limit the ability to print high resolution due to the type of media present in the printer and the pen to media spacing because of the setting of the platen gap.
The motivation for the combination is provided by Hosono “to provide an ink jet recording apparatus that can prevent a super-minute ink droplet from becoming misty.” [0008].  A thin paper in a printer having a large pen to media spacing may cause mist to occur and not allow an image to be properly formed on the thin paper.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Allowable Subject Matter

Claims 6, 7, 8, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Abe does not explicitly restrict changing of the pixel counts based on:

A solid color in claim 6;
Bokeh or filter processing in claim 7;
An image region to be trimmed in claims 8 and 12; and
A binding region in claim 11.




Relevant Prior Art

Hayakawa (US 2019/0324695 A1)
Abstract
Provided is an image processing apparatus comprising: an obtaining unit that obtains images; a division unit that divides the obtained images into groups; a determination unit that determines a template to be used for a processing target group; and a layout unit that lays out the at least one image in the processing target group by using the template determined by the determination unit. In a case where the processing target group includes only a single image, the determination unit determines a first template as the template to be used for the processing target group, the first template including a first slot and a second slot overlapping the first slot. An image arranged in the first slot by the layout unit and an image arranged in the second slot by the layout unit are images based on the single image.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675